                 Case 6:13-bk-12559-CCJ              Doc 93    Filed 09/04/19     Page 1 of 2
[Dodmuf] [District Order Denying Motion for Unclaimed Funds]




                                          ORDERED.
Dated: September 4, 2019




                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION
                                           www.flmb.uscourts.gov



In re:                                                                  Case No. 6:13−bk−12559−CCJ
                                                                        Chapter 13
Jeom T Rim



________Debtor*________/

                          ORDER DENYING MOTION FOR UNCLAIMED FUNDS

   THIS CASE came on for consideration of the Motion for Unclaimed Funds (the "Motion") filed by Samuel
R. Pennington on behalf of Jeom T. Rim on August 30, 2019 (Doc No. 92 ). The Motion fails to fulfill the
requirements of 28 U.S.C. § 2042 and the financial guidelines for the U.S. Bankruptcy Court, Middle District
of Florida as follows:

        Proof of service upon the United States Attorney at Attn: Civil Process Clerk, 400 N. Tampa Street,
Suite 3200, Tampa, FL 33602 was not provided.

       The last four digits of the claimant's Social Security Number or Tax Identification Number were not
provided.

         An Internal Revenue Service Form W−9 for the claimant was not provided.

         Form AO 213 for the non−individual claimant was not provided.

         A copy of the individual claimant's driver's license was not provided.

         A notarized signature of the claimant was not provided.

         Claimant's name, address and telephone number were not provided.

         No explanation of the right of the claimant to the unclaimed funds was provided.

         The Movant did not supply a notarized original Power of Attorney.
                Case 6:13-bk-12559-CCJ             Doc 93      Filed 09/04/19       Page 2 of 2

      The Corporate claimant failed to provide a corporate power of attorney signed by an officer of the
company and a statement of the signing officer's authority.

        The Movant did not supply a certified copy of the decedent's death certificate and/or certified copies of
all probate documents that substantiate the right to act on behalf of the decedent's estate.

       The Movant did not supply sufficient documentation evidencing the transfer of the claim or proof of
purchase/sale of the assets.

        The amount of funds requested does not match the amount held in the court registry.

        There are no funds on deposit in the name of the movant.

       Other: An order granting motion for unclaimed Funds was entered on August 27, 2019 for Jeom T.
Rim, $3,575.15. Please see docket entry number 89.

   Accordingly, it is

   ORDERED:

   That the Motion for Payment of Unclaimed Funds filed by Jeom T. Rim, $3,575.15 is denied. A new
motion, fulfilling the requirements of 28 U.S.C. § 2042 and the financial guidelines for the U.S. Bankruptcy
Court, Middle District of Florida, may be refiled.



The Clerk's office is directed to serve a copy of this order on interested parties.
*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
